HOFFMAN, Judge
(concurring):
Because I believe a complete examination of the statutory history of the Crimes Code1 mandates the conclusion that a summary offense is a crime, I concur. While I am sympathetic to the result reached by the Dissenting Opinion, I recognize that the classification of crimes is a matter for the legislature.
Our role in construing statutory provisions is well-established: “A court may not alter, under the guise of ‘construction’, the express language and intent of the Legislature. See e.g., Commonwealth v. Rieck Investment Corp., 419 Pa. 52, 213 A.2d 277 (1965); Calvert Distillers Corp. v. Board of Finance & Revenue, 376 Pa. 476, 103 A.2d 668 (1954); Commonwealth v. One 1939 Cadillac Sedan, 158 Pa.Super. 392, 45 A.2d 406 (1946). While it is true that penal statutes must be strictly construed, 1 Pa. S. § 1928(b)(1) (Special Pamphlet 1973), the principle of strict construction does not permit a court to delete a clear and specific crime from the criminal code. A statute must be construed, if possible, to give effect to all its provisions, making the entire statute effective and certain. Id. §§ 1921(a), 1922(2); see Lynch v. Owen J. Roberts School District, 430 Pa. 461, 244 A.2d 1 (1968); Whitemarsh Township Authority v. Elwert, 413 Pa. 329, 196 A.2d 843 (1964); Sherwood v. Elgart, 383 Pa. 110, 117 A.2d 899 (1955).” Commonwealth v. Pope, 455 Pa. 384, 388-89, 317 A.2d 887, 889 (1974).
To best determine the legislative intent regarding summary offenses, a comparison should be drawn between the Crimes Code as originally proposed and as enacted. An examination of the Proposed Crimes Code for *274Pennsylvania2 demonstrates that, as originally drafted, a summary offense was not a crime: “Section 1.07. Classes of Crime, (a) An offense defined by this code for which a sentence of death or of imprisonment is authorized constitutes a crime. The classes of crime are: (1) Murder of the first degree (2) Felony of the first degree (8) Felony of the second degree (4) Felony of the third degree (5) Misdemeanor of the first degree (6) Misdemeanor of the second degree (7) Misdemeanor of the third degree . . . . (K) an offense defined by this code constitutes a summary offense if: (1) it is so designated in this code, in a statute other than this code, or (2) if no other sentence than a fine, or imprisonment in default of payment of fine, or fine and forfeiture or other civil penalty is authorized upon conviction. A summary offense does not constitute a crime and conviction of a summary offense shall not give rise to any disability or legal disadvantage based on conviction of a criminal offense.” (Emphasis supplied).
As late as 1971, this provision remained in the Crimes Code. See, Proposed Changes in the Criminal Law of Pennsylvania, Report to the Pennsylvania Bar Association House of Delegates, January 26-30, 1971. The Crimes Code as enacted, however, revised this section. While § 106 of the Crimes Code3 contains the same definition of crime (“[a]n offense defined by this title for which a sentence of death or imprisonment is authorized”) and the same enumeration of classes of crimes, the provisions relating to summary offenses were substantially revised: “(c) Summary Offenses. An offense defined by this title constitutes a summary offense if: (1) it is so designated in this title, or in a statute other than this title; or (2) if a person convicted thereof may *275be sentenced to a term of imprisonment, the maximum of which is not more than 90 days.”
In amending § 106, the legislature changed the punishment for a summary offense from a fine to a term of imprisonment, and specifically eliminated the provision that “[a] summary offense does not constitute a crime and conviction of a summary offense shall not give rise to any legal disadvantage . . . . ” Had the legislature intended only to impose a term of imprisonment and not to include a summary offense within the definition of a “crime”, it would not have eliminated this provision. Thus, by authorizing a term of imprisonment for a summary offense, and by continuing to define a “crime” as an offense for which a term of imprisonment is authorized, the legislature clearly intended to identify a summary offense as a “crime”.
Finally, Professor Toll supports this reading of the Crimes Code: “Although not listed among the ‘classes of crime’ listed in subsection (a), summary offenses are nevertheless ‘crimes’ under the Code, because a ‘crime’ is defined in subsection (a) as ‘an offense defined by this title for which a sentence of death or of imprisonment is authorized.’ ” Toll, Pennsylvania Crimes Code Annotated, § 1.06 at 23 (1974). Thus, I concur.

. Act of December 6, 1972, P.L. 1482, No. 334, § 1, 18 Pa.C.S. § 101 et seq.


. Proposed Crimes Code for Pennsylvania, Joint State Government Commission (1967).


. Section 1.07 of the Proposed Crimes Code now corresponds to § 106 of the Crimes Code.